Judgment and order unanimously affirmed without costs. Memorandum: Supreme Court properly granted the motions of defendants for summary judgment dismissing the amended complaint. Contrary to the contention of plaintiff, defendants established that plaintiff was not “curtailed from performing his usual activities to a great extent rather than some slight curtailment” for 90 days during the 180 days immediately following the accident (Licari v Elliott, 57 NY2d 230, 236; see, Insurance Law § 5102 [d]; Horan v Mirando, 221 AD2d 506, 507). In response, plaintiff failed to raise a triable issue of fact (see, Gaddy v Eyler, 79 NY2d 955, 956). (Appeal from Judgment and Order of Supreme Court, Erie County, Sconiers, J. — Summary Judgment.) Present— Pigott, Jr., P. J., Pine, Wisner, Scudder and Lawton, JJ.